DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "between exposures" in claims 1, 10 and 17 is a relative term which renders the claims indefinite. The term itself is not defined by the claim, the specification does not clearly expressed as to what the term “between exposures” is related to space or time, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examining the term “between exposures” is considered to be the activity that is performed while no exposure is going on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita [US 20080106714 A1] in view of Gardner et al. [US 7385671 B2, hereafter Gardner].
As per Claims 1, 10 and 17, Okita teaches a method for correcting overlay errors in a lithographic process between exposures (Para 21), comprising: 
adjusting a reticle to minimize an overlay error with a plurality of devices on a substrate between exposures (Para 110, wherein maintaining a good overlay accuracy by alignment); and 
exposing the plurality of devices on the substrate after adjusting the reticle and the stage (Para 79 and 95).
Okita does not explicitly disclosed adjusting a stage while adjusting the reticle to minimize the overlay error with the plurality of devices on the substrate.
Gardner teaches the alignment mechanisms also include mechanisms that move the multi-axis reticle chuck in multiple axes to correct for alignment errors, as determined by the image processing software through comparison of current alignment 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle stage movement system as disclosed by Gardner in the exposure system of Okita in order to effectively reduce overlay errors.
As per Claims 2 and 11, Okita in view of Gardner teaches the method of claim 1.
Gardner further disclosed wherein adjusting the reticle involves a rotation adjustment theta (Column 2 lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle stage movement system as disclosed by Gardner in the exposure system of Okita in order to effectively reduce overlay errors.
As per Claims 3, 12 and 18, Okita in view of Gardner teaches the method of claim 1.
Gardner further disclosed wherein adjusting the reticle involves a magnification adjustment (Column 14 line 59 – Column 15 line 8).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the overlay correction method as disclosed by Gardner in the exposure system of Okita in order to effectively reduce overlay errors.
As per Claims 4, 13 and 19, Okita in view of Gardner teaches the method of claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle stage movement system as disclosed by Gardner in the exposure system of Okita in order to effectively reduce overlay errors.
As per Claims 5 and 14, Okita in view of Gardner teaches the method of claim 1.
Okita further disclosed wherein a recipe controls the adjusting the reticle and the adjusting the stage (Para 80).
As per Claims 6 and 15, Okita in view of Gardner teaches the method of claim 1.
Gardner further disclosed adjusting independently a scale to a zone, and a magnification to individual exposure sites within the zone (Column 14 line 59 – Column 15 line 8).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle stage movement system as disclosed by Gardner in the exposure system of Okita in order to effectively reduce overlay errors.
As per Claims 7 and 16, Okita in view of Gardner teaches the method of claim 1.
Gardner further disclosed wherein the adjusting the reticle and the adjusting the stage is performed at a package level (Column 2 lines 1-10, wherein a long stroke module (rough positioning) and a short stroke module (fine positioning)).

As per Claim 8, Okita in view of Gardner teaches the method of claim 1.
 Gardner further disclosed adjusting a magnification correction simultaneous to adjusting the stage, wherein the magnification adjustment is completed before the adjustment of the stage is completed (Column 2 lines 1-10, wherein a long stroke module (rough positioning) and a short stroke module (fine positioning)).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle stage movement system as disclosed by Gardner in the exposure system of Okita in order to effectively reduce overlay errors.
As per Claim 9, Okita in view of Gardner teaches the method of claim 1.
Okita further disclosed adjusting a magnification correction by adjusting a piezo actuator within a lens to adjust a per site magnification correction (Para 112).
As per Claim 20, Okita in view of Gardner teaches the apparatus of claim 17.
Gardner further disclosed wherein the reticle chuck is configured to make a rotation adjustment theta (Column 2 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle stage movement system as disclosed by Gardner in the exposure system of Okita in order to effectively reduce overlay errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882